Eotiirock, J.
i practice in court-1assign* mentof error. There is but one assignment of error. It is in these words: “ The court erred in overruling the motion for a new fa'i3-!-” This assignment is not sufficiently specific to meet the requirements of Sec. 3207 of ¿]ie Q0(je- jt is there provided that, “amongseveral points in a demurrer, or in a motion, or instructions, or rulings in an exception, it must designate which is relied on as an error, and the court will only regard errors which are *294assigned with the required exactness.” The motion for new trial in this case contained three points.
■ Appellees insist on their objection to the assignment of error, and we must sustain such objection.
It may be proper to remark that this result is the same át which we .would have arrived, upon a determination of the case on the merits.
Affirmed.